Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 recites, “each blade member” multiple times. Each such recitation should recite – each of the blade members – or otherwise refer to ‘the’ or ‘said’ blade members. 
Claim 2 at the final paragraph recites, “the stabilizer”, “the cutting direction” twice, and “the sawing portion”. These recitations should each include the term ‘respective’ because there are multiple stabilizers, multiple cutting directions, and multiple sawing portions introduced in the claim.
Claim 4 recites, “each blade member”. This recitation should be amended as explained above in regards to claim 1.
Claim 4 recites, “has the cutting teeth arcuately-shaped”. In view of the present specification, where the cutting teeth each have a non-arcuate shape, it clear that the edge, rather than the teeth, provide the arcuate shape. Claim 4 should be amended to more clearly require that the edge, rather than the teeth, has the arcuate shape. For example, the examiner suggests reciting – wherein each of the blade members has a respective distal edge, each of the respective distal edges including the respective cutting teeth and being arcuately-shaped –.
Claim 5 should be amended to provide an antecedent basis for the different groups of cutting teeth. For example, the examiner suggests reciting that the cutting teeth of each blade member include a first group of cutting teeth located near a medial location of the respective blade member and a second group of cutting teeth located near a distal end of the respective blade member.
Claim 6 recites, “each blade member” multiple times. Each such recitation should recite – each of the blade members – or otherwise refer to ‘the’ or ‘said’ blade members. 
Claim 6 at line 7 recites, “each base member”. This recitation is a typographical error and should read – each [[base]] blade member –.
Claim 6 at line 6 recites, “the cutting teeth”. This recitation should refer to the ‘respective’ cutting teeth.
Claim 6 at line 9 recites, “each respective extender”. This recitation should be amended to use ‘the’ or ‘said’ to refer to the previously introduced respective extender.
Claim 7 recites, “each blade member”. This recitation should be amended as explained above in regards to claim 6.
Claim 8 should be amended to provide an antecedent basis for the different groups of distances in a similar manner as noted in regards to claim 5 above. That is, claim 5 introduces “distances between the cutting teeth and the base member”, but does not introduce the particular subsets of distances described in claim 8.
Claim 10 recites, “each blade member”. This recitation should be amended as explained above in regards to claim 6.
Appropriate correction is required.
Double Patenting
  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 8-10 of U.S. Patent No. 9,737,941 B2 in view of US Pub. No. 2012/0125171 A1 to Chen et al. 
Regarding present claim 6, claim 6 of the ‘941 patent discloses every feature of present claim 6, with the exception of the base member being configured to secure the hole saw to a drive device as required by present claim 6. (The ‘first and second pairs’ of blade members of claim 6 of the ‘941 patent disclose the plurality of blade members of present claim 6. The ‘length’ of the extender portion in the cutting direction being less than the lengths of the stabilizer portion and the sawing portion as disclosed in claim 6 of the ‘941 patent discloses a dimension of each respective extender being less than a dimension of the respective sawing portion and a dimension of the respective stabilizer as required by present claim 6.) However, Chen teaches providing a base member 21 with a receiver 23, causing the base member 21 to be ‘configured to secure the hole saw to a drive device’ as can be seen in Figs. 6 and 9. Chen teaches that the receiver is advantageous in order to mount the hole saw to an oscillating tool (see Figs. 6 and 9 and paragraph 17). Therefore, it would have been obvious to one of ordinary skill in the art to configure the base member of the hole saw of claim 6 of the ‘941 patent with a receiver as taught by Chen such that the base member is ‘configured to secure the hole saw to a drive device’ in order to mount the hole saw to an oscillating tool – this modification makes operation of the hole saw easier because the oscillating tool provides the movement of the hole saw needed to effect cutting.
Regarding present claim 7, claim 10 of the ‘941 patent discloses the features of present claim 7.
Regarding present claim 8, claim 8 of the ‘941 patent discloses the features of present claim 8.
Regarding present claim 9, claim 9 of the ‘941 patent discloses the features of present claim 9.
Regarding parent claim 10, claim 6 of the ‘941 patent discloses the features of present claim 10, since the stabilizer portion is connected to the base member as disclosed in claim 6 of the ‘941 patent and since the extender connects the sawing portion and the stabilizer portion as disclosed in claim 6 of the ‘941 patent.
Claims 6-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-8 and 10-13 of U.S. Patent No. 10,688,573 B2 in view of US Pat. No. 8,568,204 B2 to Steiger et al. 
Regarding present claim 6, claims 7, 12, and 13 of the ‘573 patent disclose each feature of present claim 6, with the exception of the dimension of the extender being less than the dimension of the stabilizer as required by present claim 6. However, Steiger teaches a blade member having an extender whose dimension is less than a dimension of a stabilizer of the blade member (see the annotated Fig. of Steiger providing the Claim Rejections – 35 USC 103 section below). Providing the stabilizer having a width greater than the width of the extender allows for a stronger connection between the blade member and the base member, since a greater area of material joins the blade member to the base member. Therefore, it would have been obvious to one of ordinary skill in the art to provide the dimension of the extender of claims 7, 12, and 13 of the ‘573 patent with a magnitude less than the dimension of the stabilizer in view of the teachings of Steiger, as this modification allows for a stronger connection between the stabilizer and base member by increasing the amount of material at the connection. Indeed, claims 7, 12, and 13 of the ‘573 patent already require the blade members to have a dimension greater than a dimension of the extender, since the ‘573 patent at claim 13 requires the sawing portion to be dimensioned greater than the extender. Providing the stabilizer of claims 7, 12, and 13 of the ‘573 with a dimension equal to the sawing portion as taught by Steiger thus enhances the strength of the blade member. 
Regarding present claim 7, claim 8 of the ‘573 patent discloses the features of present claim 7.
Regarding present claim 8, claim 10 of the ‘573 patent discloses the features of present claim 8.
Regarding present claim 9, claim 11 of the ‘573 patent discloses the features of present claim 9.
Regarding parent claim 10, claim 7 of the ‘573 patent discloses the features of present claim 10.
Claims 6-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 and 8 of U.S. Patent No. 11,364,559 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding present claim 6, claims 4 and 6 of the ‘559 patent disclose each feature of present claim 6. The ‘sawing portion’ of claims 4 and 6 of the ‘559 patent is a portion having the cutting teeth. The sawing portion of claims 4 and 6 of the ‘559 patent extends to the cutting length as required by claim 4 the ‘559 patent, the extender has a length less than the cutting length (and thus length than a length of the sawing portion) as required by claim 4 of the ‘559 patent, and extender also has a length less than the length of the stabilizer as required by claim 6 of the ‘559 patent, thus disclosing the dimensional features required by the final four lines of claim 6.
Regarding present claim 7, claim 5 of the ‘559 patent discloses the features of present claim 7.
Regarding present claim 8, claim 8 of the ‘559 patent discloses the features of present claim 8.
Regarding present claim 9, claim 4 of the ‘559 patent discloses the features of present claim 9.
Regarding parent claim 10, claim 4 of the ‘559 patent discloses the features of present claim 10 since each blade member of claim 4 of the ‘559 patent is attached to the base member in a fixed position relative to the base member with the stabilizer extending along a length of base member.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

  Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the various faces are each “I-shaped”. This recitation is indefinite because the scope of “I-shaped” is unclear. The term “I-shaped” is not defined in the specification. Further, the specification merely provides a single example in the drawings illustrating one particular I-shaped face. It is unclear what particular features illustrated in the drawings are required in order to provide the I-shape. Further in regards to the single example of an “I-shape” shown in the present drawings failing to define the metes and bounds of “I-shaped”, consider that the capital letter “I” has different shapes in different fonts, such as:

    PNG
    media_image1.png
    182
    285
    media_image1.png
    Greyscale

It is unclear whether the Applicant requires some particular font for the I-shape. Indeed, in the Calibri font, a capital letter “I” has no upper and lower lateral projections. Are the upper and lower lateral projections required in order for a shape to be considered an I-shape, despite the letter “I” not necessarily requiring such projections? Further, it is unclear whether the middle portion of each blade member is permitted to be slanted, or whether this middle portion must be perpendicular to the plane of the base member. On the one hand, the middle section of the capital letter “I” often extends perfectly vertically, such that “I-shaped” can be interpreted as requiring that the middle section cannot be slanted. On the other hand, when the capital letter “I” is italicized, the middle section is slanted. Does “I-shaped” encompass an italicized “I-shape” where the middle portion is slanted? Further still, it is unclear whether a shape can be “I-shaped” if the shape lacks horizontal or vertical symmetry. For example, even if an “I-shape” is interpreted as requiring two lateral projections at each of the top and bottom ends of the shape, it is unclear whether these projections must all be the same length. Below the examiner provides illustrations of two shapes that have some attributes in common with a capital letter “I”, and can therefore arguably be considered I-shape; however, it is unclear whether either of these shapes is encompassed by the claim. The present drawings illustrate an example where the projections are all the same length, but this feature should not necessarily be read into the claims. Does “I-shaped” permit the projections at the upper end of the shape to be longer in than the projections at the lower end of the shape? Since it is unclear what exactly is required of an “I-shape”, the recitation is indefinite. The examiner suggests avoiding the recitation “I-shaped”, and instead reciting the particular lengths of each section of the blade members similar to the manner of claim 2. 

    PNG
    media_image2.png
    172
    622
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0125171 A1 to Chen et al. in view of US Pat. No. 8,568,204 B2 to Steiger et al.
Regarding claim 1, Chen discloses a hole saw 20 (see in particular the embodiment in Fig. 9), comprising: 
a base member 21 configured to secure the hole saw 20 to a drive device (the base member 21 is configured to secure the hole saw 20 to a drive device due to the inclusion of receiver 23 on the base member; see Fig. 6); and 
a plurality of blade members (see the annotated Fig. 9 below; the presence of the second and fourth blade member is evident from paragraph 17, which describes cutting a square hole) extending orthogonally to the base member 21 (see Fig. 9), the plurality of blade members configured to cut into a structure to form a polygonal opening in the structure (see Fig. 9 and the description of cutting a square hole in paragraph 17) in response to rotational movement of the hole saw 20 by the drive device relative to the structure (see paragraph 16 and Fig. 6, where the rotational movement is the result of the oscillation back and forth about the longitudinal axis of the shaft 2 of the drive device in a small deflection angle), each blade member attached to the base member 21 in a fixed position relative to the base member 21 (see Fig. 9), each blade member having cutting teeth extending in a respective cutting direction (see Fig. 9, where the cutting teeth are at areas 22’ on each cutting member), a first blade member of the plurality disposed parallel to a second blade member of the plurality wherein a face of the first blade member faces a face of the second blade member (see annotated Fig. 9 below and the description of cutting square holes in paragraph 17 – the cutting of square hole teaches that the first and second blade members are parallel to one another because a square hole has two opposing parallel sides; the ‘faces’ of the first and second blade members are defined by interior sides of the first and second blade members), a third blade member of the plurality disposed parallel to a fourth blade member of the plurality wherein a face of the third blade member faces a face of the fourth blade member  (see annotated Fig. 9 below and the description of cutting square holes in paragraph 17 – the cutting of square hole teaches that the third and fourth blade members are parallel to one another because a square hole has two opposing parallel sides; the ‘faces’ of the third and fourth blade members are defined by interior sides of the third and fourth members).

    PNG
    media_image3.png
    398
    731
    media_image3.png
    Greyscale

	Regarding claim 3, Chen discloses that the base member 21 is a planar base member 21 (see Fig. 9).
Chen fails to discloses that the face of the first blade member, the face of the second blade member, the face of the third blade member, and the face of the fourth blade member are each I-shaped as required by claim 1. Chen also fails to disclose that the I-shaped face of each of the first, second, third, and fourth blade members is formed by: a sawing portion having the respective cutting teeth extending in the respective cutting direction; a stabilizer connected to the base member and extending in the respective cutting direction; and an extender connecting the respective sawing portion to the respective stabilizer, wherein a dimension of the respective extender in the cutting direction is less than a dimension of the stabilizer in the cutting direction and less than a dimension of the sawing portion in the cutting direction as required by claim 2.
Steiger teaches a saw in Fig. 6 that cuts as a result of an oscillating input motion (see the Abstract). Steigher teaches that its saw has a blade member having an I-shaped face (see the annotated Fig. below, where the I-shaped face faces out of the page). [Claim 1] Steiger further teaches that the I-shaped face is formed by: a sawing portion having cutting teeth (at edge 13b) extending in a cutting direction (see the annotated Fig. below); a stabilizer connected to the base member and extending in the cutting direction (see the annotated Fig. below); and an extender connecting the sawing portion to the stabilizer (see the annotated Fig. below), wherein a dimension of the extender in the cutting direction is less than a dimension of the stabilizer in the cutting direction and less than a dimension of the sawing portion in the cutting direction (see the annotated Fig. below). [Claim 2] Steiger teaches that providing the blade member with a tapered ‘extender’ portion between a sawing portion and a stabilizer portion is advantageous because by narrowing the center ‘extender’ portion of the blade member, chips and other fragments of material being cut may escape and be removed along the tapered edges of the ‘extender’ portion, which helps prevent jamming (see col. 2, lines 28-51 and col. 5, lines 6-9).

    PNG
    media_image4.png
    686
    788
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to provide each blade member of Chen with an I-shaped profile (thus providing an I-shaped face for each blade member, such that each blade member has a sawing portion at its distal end, a stabilizer connected to the base member at its proximal end, and an extender connecting the sawing portion to the stabilizer, with a width of the extender being less than the width of the sawing portion and stabilizer) as taught by Steiger in order to obtain the advantages of optimizing chip removal and preventing jamming of the saw. 
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Steiger as applied to claim 1 above, and further in view of US Pub. No. 2014/0338513 A1 to Burks et al., as further evidenced by US Pat. No. 5,797,189 to Gilbert.
Chen, as modified, fails to disclose that an upper edge of each blade member of the plurality has the cutting teeth arcuately-shaped as required by claim 4 and that the cutting teeth of each blade member of the plurality located near a medial location of the respective blade member are located a greater distance from the base member than the cutting teeth located near a distal end of the respective blade member as required by claim 5.
Burks, in the embodiment of Fig. 12b, teaches a hole saw where an upper edge of each blade member has cutting teeth arcuately-shaped (see Fig. 12b; consistent with the present disclosure, the recitation ‘cutting teeth arcuately-shaped’ is interpreted as the teeth in the aggregate defining an arcuate shape, rather than individual teeth each having an arcuate shape; also consistent with the present disclosure, the phrase ‘upper edge’ is interpreted as an edge distal the base member, even if the hole saw can be reoriented such that this edge is at a bottom portion of the hole saw). [Claim 4] Bucks further teaches that the cutting teeth of each blade member located near a medial location of the respective blade member are located a greater distance from the base member than the cutting teeth located near a distal end of the respective blade member (see Fig. 12b – the cutting teeth at a center of each blade member are further away from the base member than the cutting teeth at the distal ends of the blade member due to the arcuate shape of each edge having the cutting teeth). [Claim 5] Burks teaches that the arcuate shape of its cutting edges is advantageous to concentrate kinetic energy on a smaller region of the blade when the hole saw is initially plunged into the material (see paragraph 57). Gilbert likewise teaches that providing an arcuate cutting edge is advantageous in order to aid in positional maintenance and prevent chatter during cutting (see the Abstract). 
	Therefore, it would have been obvious to one of ordinary skill in the art to provide each blade member of Chen, as modified, with an arcuately-shaped cutting edges as taught by Burks in order to concentrate kinetic energy on a smaller region of the blade when the hole saw is initially plunged into material being cut, to aid in positional maintenance, and to prevent chatter during cutter.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0125171 A1 to Chen et al. in view of US Pat. No. 8,568,204 B2 to Steiger et al. and US Pub. No. 2014/0338513 A1 to Burks et al., as further evidenced by US Pat. No. 5,797,189 to Gilbert.
Regarding claim 6, Chen discloses a hole saw 20 (see in particular the embodiment in Fig. 9), comprising:
a base member 21 configured to secure the hole saw 20 to a drive device (the base member 21 is configured to secure the hole saw 20 to a drive device due to the inclusion of receiver 23 on the base member; see Fig. 6); and 
a plurality of blade members (see the annotated Fig. 9 above), each blade member connected to and disposed orthogonally to the base member 21 (see Fig. 9), each blade member having a sawing portion 22’ with respective cutting teeth extending in a respective cutting direction (see Fig. 9).
Regarding claim 9, Chen discloses that a first one of the blade members is located orthogonal to a second one of the blade members (see Fig. 9 and paragraph 17 describing the hole saw producing a square hole, where a square includes four sides, each of which is orthogonal to two adjacent sides).
	Regarding claim 10, Chen discloses that each blade member extends contiguously from the base member 21 (see Fig. 9).
Chen fails to disclose: that each blade member is connected to the base member via a respective stabilizer, that distances between the cutting teeth and the base member vary along the respective cutting direction of the respective blade members, that each base member has a respective extender extending between the respective stabilizer and the respective sawing portion of the respective blade member, and that a dimension of each respective extender in the respective cutting direction of the respective blade member is less than a dimension of the respective sawing portion and a dimension of the respective stabilizer of the respective blade member in the respective cutting direction, as required by claim 6. Chen further fails to disclose: that an edge of each blade member having the respective cutting teeth is arcuately-shaped as required by claim 7; and that the respective distances at a medial location of each blade member is greater than the respective distances at distal ends of the respective blade members as required by claim 8.
First, Steiger teaches a saw in Fig. 6 that cuts as a result of an oscillating input motion (see the Abstract). Steiger teaches its saw includes a blade member that is connected to a base member via a stabilizer (see the annotated Fig. of Steiger above), that the base member [as noted above, the Applicant intends to recite ‘blade member’] has a respective extender extending between the stabilizer and a sawing portion of the blade member (see the annotated Fig. of Steiger above), and that a dimension of the extender in the cutting direction of the blade member is less than a dimension of the sawing portion and a dimension of the stabilizer of the blade member in the cutting direction (see the annotated Fig. of Steiger above). [Claim 6] Steiger teaches that providing the blade member with a tapered ‘extender’ portion between a sawing portion and a stabilizer portion is advantageous because by narrowing the center ‘extender’ portion of the blade member, chips and other fragments of material being cut may escape and be removed along the tapered edges of the ‘extender’ portion, which helps prevent jamming (see col. 2, lines 28-51 and col. 5, lines 6-9).
It would have been obvious to one of ordinary skill in the art to provide each blade member of Chen with a tapered middle section (such that each blade member has a sawing portion at its distal end, a stabilizer connected to the base member at its proximal end, and an extender connecting the sawing portion to the stabilizer, with a width of the extender being less than the width of the sawing portion and stabilizer) as taught by Steiger in order to obtain the advantages of optimizing chip removal and preventing jamming of the saw. 
Second, Burks, in the embodiment of Fig. 12b, teaches a hole saw where distances between cutting teeth of each blade member and a base member vary along the respective cutting directions of the respective blade members (see Fig. 12b, where the distances are greater at the middle portions of each blade member relative to the end portions of each blade member due to the curvatures of the blade members). [Claim 6] Bucks further teaches that an edge of each blade member having the respective cutting teeth is arcuately shaped (see Fig. 12b) [claim 7] and that the respective distances at a medial location of each blade member is greater than the respective distances at distal ends of the respective blade members (see Fig. 12b) [claim 8]. Burks teaches that the arcuate shape of its cutting edges is advantageous to concentrate kinetic energy on a smaller region of the blade when the hole saw is initially plunged into the material (see paragraph 57). Gilbert likewise teaches that providing an arcuate cutting edge is advantageous in order to aid in positional maintenance and prevent chatter during cutting (see the Abstract). 
	Therefore, it would have been obvious to one of ordinary skill in the art to provide each blade member of Chen with an arcuately-shaped cutting edges as taught by Burks in order to concentrate kinetic energy on a smaller region of the blade when the hole saw is initially plunged into material being cut, to aid in positional maintenance, and to prevent chatter during cutter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724